Exhibit 10(x)-5
AMENDMENT NO. 4
TO
PPL CORPORATION
DIRECTORS DEFERRED COMPENSATION PLAN



 
WHEREAS, PPL Services Corporation ("PPL") assumed sponsorship of the PPL
Corporation Directors Deferred Compensation Plan ("Plan") effective July 1,
2000; and
 
WHEREAS, the Plan was most recently amended and restated effective February 14,
2000, and subsequently amended by Amendments No. 1, 2 and 3; and
 
WHEREAS, PPL desires to further amend the Plan and the PPL Corporation Employee
Benefit Plan Board has authorized the following changes;
 
NOW, THEREFORE, the Plan is hereby amended as follows:
 
I.  Effective May 1, 2008, Paragraphs 2, 6, 7, 8 and 11 are amended to read:
2.
Definitions.
 
(m)
"Mandatory Deferral Amount" means a portion of the retainer fee payable to the
Participant equal to an amount established by resolution of the Committee from
time to time, but in no event later than December 31 of the calendar year
preceding the calendar year in which the retainer fee is earned by the
Participant.
 
(r)
“Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and final Treasury Regulations issued thereunder.
 
(s)
“Separation from Service” means a “separation from service” as defined in
Section 409A.
 
(t)
"Stock Account" means the account of Deferred Compensation established for each
Participant solely as a bookkeeping entry and described in Paragraph 7.1 of this
Plan.
 
(u)
"Stock Unit" means a unit equal in value from time-to-time to the Fair Market
Value of one share of Common Stock.
 
(v)
"Total Amount Payable" means the amount credited to a Participant's Cash Account
and the Participant's Stock Account.
 
(w)
“Unforeseeable Emergency” means “unforeseeable emergency” as defined in Section
409A.
6.
Deferred Cash Compensation.
 
(c)
Any election to defer or change the amount of Cash Compensation to be deferred
for any subsequent calendar year after the first calendar year of eligibility
may be made by Participant not later than December 31 of the year preceding such
calendar year by filing with the EBPB an election form; provided, however, that
an election once made will be presumed to continue with respect to subsequent
years unless timely changed or revoked by Participant in accordance with
Sections 6 (c) and (d).  Participant, may, prior to December 31, 1994, elect to
defer some or all of his Cash Compensation otherwise payable after July 1, 1995
to this Stock Account.
 
(d)
Participant may revoke his election to defer Cash Compensation for any calendar
year by so notifying the EBPB in writing not later than December 31 of the year
preceding the year for which the revocation will be effective.  In order for
such notification to be effective, it must be actually received by PPL Services
Corporation Payroll Section by such date.  For any subsequent calendar year,
Participant may resume his election to defer if he files with the EBPB an
election form not later than December 31 of the year preceding such subsequent
calendar year.
 
(e)
The deferral of Cash Compensation remain effective for all years, unless the
election is revoked pursuant to paragraph (d).  An election, once made, will be
irrevocable except as provided in Sections 6 (c) and (d).
7.2
Cash Account.  PPL Corporation shall maintain a Cash Account in the name of each
Participant.  Such Cash Account shall be maintained as follows:
 
(b)
Participant's Cash Account shall be credited in substantially equivalent
frequency and with a calculated rate of return substantially equivalent to the
rate of return that would have been realized had the Cash Account been invested
in one or more mutual fund choices offered by the PPL Deferred Savings Plan, but
not the Fidelity Brokerage Link.  The mutual fund or funds utilized to calculate
the rate of return on the Participant’s Cash Account shall be that mutual fund
or funds elected by the Participant in writing on an election form submitted to
the EBPB.  The Participant may change investment choices in the same manner as
may be permitted by the Deferred Savings Plan for similar mutual fund choices in
that Plan.  If a Participant fails to elect any mutual fund, the rate of return
shall be calculated as if the Blended Interest Rate Fund was elected.
8.
Payment of Accounts.
 
(a)
The Total Amount Payable shall be payable at the election of the Participant
within thirty (30) days after the later of the following events:
   
(i)
Participant experiences a Separation from Service; or
   
(ii)
the age elected by the Participant, provided such age is not greater than 75.
     
Such election shall apply to the payment of both the Cash Account and the Stock
Account, and must be made and become irrevocable pursuant to the timing rules
set forth under Article 6 for the corresponding deferral election.  In such
election the Participant may defer commencement of distribution until January of
the next calendar year after such event occurs.  If the Participant has made no
election, payments will commence within thirty (30) days after a Participant
experiences a Separation from Service.  No election under this paragraph 8(a) or
under paragraph 8(b)(i) shall be effective unless the time of payment under
paragraph 8(a) is at least 12 months after the date the election is filed.
     
Notwithstanding the foregoing, if, immediately prior to Separation from Service,
a Participant was an employee of PPL or any organization aggregated with PPL as
a single service recipient under Treasury Regulation 1.409 A-1 (g), payments
pursuant to Sections 8 (a) and (b) shall commence on the date that is six months
after the date of Separation from Service.
     
In accordance with transitional rules issued by the IRS under Internal Revenue
Code Section 409A, all Participants shall be permitted to make a change in
previous payment elections prior to December 31, 2008.  If a Participant fails
to make a change in prior payment elections by December 31, 2008, the prior
elections for payment of the Cash Account shall control and any prior elections
for the payment of the Stock Account shall be void if different from Cash
Account payment elections.
 
(b)
(i)
The Total Amount Payable shall be paid to the Participant in a single sum or, if
elected by the Participant, in annual installments up to a maximum of ten (10)
years.  Such election shall apply to the payment of both the Cash Account and
the Stock Account, and must be made and become irrevocable pursuant to the
timing rules set forth under Article 6 for the corresponding deferral
election.  If no effective election has been made, a single-sum shall be paid.
   
(ii)
Payments in respect of the Stock Account shall be made in Common Stock and
payments in respect of the Cash Account shall be made in cash.  A Participant
shall receive a number of shares of Common Stock equal to the number of Stock
Units in his Stock Account.
   
(iii)
The amount of each annual installment shall be determined by dividing the Total
Amount Payable less any payments already made to Participant by the remaining
number of annual installments to be made (i.e., a 10-year payout shall pay 1/10
of the Total Amount Payable as the first installment, 1/9 as the second annual
installment, etc.).
 
(c)
(i)
If Participant dies while a Director, or before all installments have been paid
under paragraph 8(b), payment shall be made within 30 days after Participant's
death to one beneficiary designated by Participant in writing using such form
and subject to such condition as determined necessary and approved by
EBPB.  Participant shall have a continuing power to designate a new beneficiary
in the event of his death at any time prior to his death by written instrument
delivered by Participant to the EBPB without the consent or approval of any
person theretofore named as his beneficiary.  In the event the designated
beneficiary does not survive Participant, payment will be made to an alternate
beneficiary designated in writing by Participant.  If no such designation is in
effect at the time of death of Participant, or if no person so designated shall
survive Participant, payment shall be made to Participant's estate.
   
(ii)
Payment shall be made to Participant's designated beneficiary or Participant's
estate in a single sum.
 
(e)
The EBPB may determine, in its sole discretion, that the Total Amount Payable
shall be paid to Participant or his beneficiary upon an Unforeseeable
Emergency.  In such case, a single sum payment shall be made upon the occurrence
of the Unforeseeable Emergency equal to the amount necessary to pay any Federal,
state, local, or foreign income taxes or penalties reasonably anticipated to
result from the distribution.  A distribution pursuant to this paragraph shall
not be made to the extent that an Unforeseeable Emergency may be relieved
through reimbursement or compensation from insurance or otherwise, by
liquidation of the Participant’s assets to the extent the liquidation would not
itself cause severe financial hardship, or by cessation of deferrals under this
Plan.
11.
Termination or Amendment.
 
(a)
The Committee may, in its discretion, terminate or amend this Plan from time to
time.  In addition, the EBPB may make such amendments to the Plan as it deems
necessary or desirable except those amendments which substantially increase the
cost of the Plan to PPL Corporation or significantly alter the benefit design or
eligibility requirements of the Plan.  No termination or amendment shall
(without Participant's consent) alter: a) Participant's right to payments of
amounts previously credited to Participant's Accounts, which amounts shall
continue to earn interest or accumulate dividends as provided for herein as
though termination or amendment had not been effected, or b) the amount or times
of payment of such amounts which have commenced prior to the effective date of
such termination or amendment; provided, however, that no such consent may
accelerate the Participant's payments.  Notwithstanding the foregoing, if PPL
Corporation is liquidated in a corporate dissolution taxed under Section 331 of
the Internal Revenue Code, or with the approval of a bankruptcy court pursuant
to II U.S.C. 503 (b)(1)(A), the EBPB shall have the right pursuant to a
termination liquidation of the Plan (and all plans aggregated with the Plan
pursuant to Treasury Regulation 1.409 A-1(c)(2)) within 12 months of such event
to determine the Total Amount Payable under Paragraph 8 to Participant, and to
cause the amount so determined to be paid in one or more installments or upon
such other terms and conditions and at such other time (not beyond the time
provided for herein) as the EBPB determines to be just and equitable.
   
In such event the amounts deferred under the Plan must be included in
Participant’s ‘gross income’ in the latest of the following years (or if earlier
the taxable year in which the amount is actually or constructively
received):  (i) the calendar year in which the Plan termination or liquidation
occurs; (ii) for the first calendar year in which the amount is no longer
subject to a substantial risk of forfeiture; or (iii) the first calendar year in
which payment is administratively practicable.
II.
Except as provided for in this Amendment No. 4, all other provisions of the Plan
shall remain in full force and effect.
IN WITNESS WHEREOF, this Amendment No. 4 is executed this _____ day of
_____________, 2008.




 
PPL SERVICES CORPORATION
 
By:_____________________________
    Dale M. Kleppinger
    Chairman of the Employee Benefit
    Plan Board